Citation Nr: 0322623	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-18 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should review the claims file 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for all claims.  This 
action should include written notice 
issued from the RO to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as of the roles of VA and 
the veteran in identifying and gathering 
evidence relevant to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his 
representative must be afforded the 
appropriate period of time for response 
to such notice and/or development as 
required by VA law. 

2.  The veteran indicated that he 
received VA treatment at "Wadsworth" in 
approximately January 2002.  After 
conducting further research, it appears 
the veteran is referring to the VA 
Greater Los Angeles Healthcare System, 
Wadsworth Division.  If these records 
have not yet been received, please again 
request all treatment records for the 
period from January 2002 to the present.  
If there are no records at this facility, 
please obtain written confirmation of 
that fact.
3.  The veteran also stated that he 
received VA treatment in Tulsa, Oklahoma 
for seizures beginning approximately 
September 1981 for several years.  If 
these records have not yet been received, 
please again request all of the veteran's 
medical records beginning on or around 
September 1981.  If there are no records 
at this facility, please obtain written 
confirmation of that fact.

4.  Again request records from the Social 
Security Administration, to include the 
decision granting the veteran benefits, 
as well as any other medical records 
considered in granting benefits.

5.  After the development requested in 
Nos. 1 through 4 has been completed to 
the extent possible, please make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded a VA examination in order to 
determine the nature and etiology of any 
currently diagnosed skin disability.  
Specifically, the examiner should express 
an opinion as to whether it is as least 
as likely as not that any currently 
diagnosed skin disability is related to 
the veteran's military service, to 
include whether a current diagnosis stems 
from possible chemical exposure or is 
secondary to his service-connected asthma 
disability.  All indicated tests and 
studies should be conducted and all 
opinions and rationales should so be 
stated.  The examiner should review the 
veteran's claims file in conjunction with 
the examination, to also include all 
psychological treatment records.

6.  After the development requested in 
Nos. 1 through 5 has been completed to 
the extent possible, please schedule the 
veteran for a neurological examination in 
order to determine the nature and 
etiology of any currently diagnosed 
seizure disability.  Specifically, the 
examiner should state whether it is as 
least as likely as not that any currently 
diagnosed seizure disability is related 
to, or occurred in, the veteran's 
military service.  Furthermore, the 
examiner should also state whether any 
currently diagnosed seizure disability is 
related to the veteran's service-
connected asthma disability.  All 
indicated tests and studies should be 
conducted and all opinions and rationales 
should so be stated.  The examiner should 
review the veteran's claims file in 
conjunction with the examination, to also 
include psychological treatment records.

7.  After the development requested in 
Nos. 1 through 6 has been completed to 
the extent possible, please make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded a VA respiratory examination 
in order to determine whether it is as 
least as likely as not that the veteran' 
s service-connected asthma disability 
(and his seizure and skin disability, if 
deemed related to service), render the 
veteran unable to obtain or retain 
substantially gainful employment.  All 
opinions and rationales should be stated.  
Furthermore, if the examiner believes 
that a non service-connected disability 
renders the veteran unemployable, such an 
opinion and rationale should also be 
stated.

8.  After all of the development 
requested above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


